United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Monmouth, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2178
Issued: June 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2010 appellant, through his attorney, filed a timely appeal from a May 25,
2010 merit decision of the Office of Workers’ Compensation Programs. Pursuant to the
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has more than a four percent left leg permanent
impairment or a three percent right leg permanent impairment.
FACTUAL HISTORY
This case was before the Board on a prior appeal. In a decision dated April 7, 2010, the
Board affirmed an August 26, 2008 schedule award decision, finding that appellant did not

1

5 U.S.C. § 8101 et seq.

establish more than a four percent left leg and three percent right leg permanent impairment.2
The Board found that a referee physician, Dr. Ian Fries, a Board-certified orthopedic surgeon,
represented the weight of the medical evidence. With respect to a May 19, 2009 Office decision,
the Board found the Office had applied the standard of review for an untimely application for
reconsideration, but the application was timely filed. The case was remanded for proper
consideration of the February 23, 2009 application for reconsideration. The history of the case
provided in the Board’s prior decision is incorporated herein by reference.
By letter dated April 13, 2010, appellant’s representative stated that appellant wanted to
participate in the selection of an impartial specialist, should such a referral be necessary. He
requested the name of three physicians in appellant’s area.
In a decision dated May 25, 2010, the Office reviewed the case on its merits. It discussed
the arguments raised by appellant in a February 23, 2009 application for reconsideration,
including: (1) there was no conflict in the medical evidence; (2) the referee physician was not
properly selected; (3) Dr. Fries did not represent the weight of the evidence; and (4) the
representative did not timely receive a copy of the August 26, 2008 Office decision. The Office
denied modification of its prior decision.
LEGAL PRECEDENT
Section 8107 of the Act provides that, if there is permanent disability involving the loss
or loss of use of a member or function of the body, the claimant is entitled to a schedule award
for the permanent impairment of the scheduled member or function.3 Neither the Act nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants the Office has
adopted the American Medical Association, Guides to the Evaluation of Permanent Impairment
as the uniform standard applicable to all claimants.4
The Board has held that in the absence of evidence to the contrary, it is presumed that a
notice mailed to an addressee in the ordinary course of business was received by the addressee.5
This presumption applies equally to the Office and claimant’s representatives.6
ANALYSIS
In his February 23, 2009 application for reconsideration, appellant raised a number of
arguments with respect to the medical evidence. He argued that there was no conflict under 5
2

Docket No. 09-1562 (issued April 7, 2010).

3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
4

A. George Lampo, 45 ECAB 441 (1994).

5

See Larry L. Hill, 42 ECAB 596, 600 (1991).

6

Id.

2

U.S.C. § 8123(a) requiring referral to a referee physician.7 The Board addressed this argument
in the April 7, 2010 decision, finding there was a conflict between attending osteopath Dr. Weiss
and Dr. Krisiloff, a Board-certified orthopedic surgeon serving as a second opinion physician.
Appellant argued that Dr. Fries was not properly selected as a referee physician in accord
with Office procedures. The Board also addressed this issue in its prior decision, noting there
was no probative evidence of record that the selection of Dr. Fries was improper. The decision
explained that the evidence of record indicated that two physicians were bypassed as being
unable to schedule an examination in a reasonable time. Appellant did not submit any additional
probative evidence on the issue. With respect to the probative value of Dr. Fries’ May 19, 2008
report, the Board reviewed the report in detail in its prior decision and found that it represented
the weight of the medical evidence.
As to the representative’s statement that he did not receive a copy of the August 26, 2008
schedule award decision, the Board notes that the decision contains end notations with the
representative’s name and address, as well as, the address of the employing establishment. The
notation includes the address of record for appellant’s representative. The evidence therefore on
its face indicated that notice of the decision was sent to the representative of record.8 As noted
above, it is presumed that a mailing in the ordinary course of business was received by the
addressee, absent contrary evidence. No probative contrary evidence was submitted in this case.
Appellant did not submit any additional medical evidence regarding a right or left leg
permanent impairment causally related to his federal employment. The Board accordingly finds
that the record does not establish more than a four percent left leg or three percent right leg
permanent impairment.
On appeal, appellant reiterated the arguments that Dr. Fries was not properly selected and
the probative value of his report was insufficient to constitute the weight of the evidence. The
Board has addressed these issues and reaffirms that Dr. Fries represents the weight of the
medical evidence on the issue presented.
CONCLUSION
The Board finds that appellant has not established more than a four percent left leg and
three percent right leg permanent impairment.

7

The Act provides that, if there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall make the
examination. 5 U.S.C. § 8123(a). The implementing regulations states that, if a conflict exists between the medical
opinion of the employee’s physician and the medical opinion of either a second opinion physician or an Office
medical adviser, the Office shall appoint a third physician to make an examination. This is called a referee
examination and the Office will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case. 20 C.F.R. § 10.321 (1999).
8

Newton D. Lashmett, 45 ECAB 181 (1993) (where a notice of hearing did not on its face establish that it was
properly sent to the representative).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 25, 2010 is affirmed.
Issued: June 3, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

